            Case 6:18-bk-07576-KSJ         Doc 3     Filed 12/07/18    Page 1 of 2




                                               Certificate Number: 15725-FLM-CC-031991138


                                                              15725-FLM-CC-031991138




                    CERTIFICATE OF COUNSELING

I CERTIFY that on December 5, 2018, at 9:46 o'clock AM EST, Jose L Guerrero
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Middle District of Florida, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   December 5, 2018                       By:      /s/Jocelyn Cardoza


                                               Name: Jocelyn Cardoza


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
            Case 6:18-bk-07576-KSJ         Doc 3     Filed 12/07/18    Page 2 of 2




                                               Certificate Number: 15725-FLM-CC-031991139


                                                              15725-FLM-CC-031991139




                    CERTIFICATE OF COUNSELING

I CERTIFY that on December 5, 2018, at 9:46 o'clock AM EST, Hayna Rivera
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Middle District of Florida, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   December 5, 2018                       By:      /s/Jocelyn Cardoza


                                               Name: Jocelyn Cardoza


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
